Order issued July 30, 2015




                                       S   In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                      ________________________________________

                                 No. 05-15-00094-CR
                      ________________________________________

                         JOHN CHARLES WATSON, Appellant

                                             V.

                          THE STATE OF TEXAS, Appellee


                                        ORDER

                  Before Chief Justice Wright and Justices Myers and Evans

       Based on the Court’s opinion of this date, we GRANT the March 27, 2015 motion of

Sharita Blacknall for leave to withdraw as appointed counsel on appeal. We DIRECT the Clerk

of the Court to remove Sharita Blacknall as counsel of record for appellant. We DIRECT the

Clerk of the Court to send a copy of this order and all future correspondence to John Charles

Watson, 1335 Winding Trail, Duncanville, Texas, 75116.




                                                  /Carolyn Wright/
                                                  CAROLYN WRIGHT
                                                  CHIEF JUSTICE